Citation Nr: 1444974	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


FINDINGS OF FACT

1. An unappealed November 2007 rating decision last denied service connection for tinnitus.

2. While additional evidence was received since the November 2007 rating decision, it either does not relate to an unestablished fact necessary to substantiate service connection or is merely redundant of the evidence of record at the time of the November 2007 decision.


CONCLUSIONS OF LAW

1. The November 2007 rating decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has not been submitted to reopen the service connection claim for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

An April 2010 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter also notified the Veteran of the November 2007 rating decision that last denied the claim, the reasons for the previous denial, and the elements of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Private treatment records identified by the Veteran have either been associated with the file, are not available, or have not been received after VA made reasonable efforts to obtain the records.  See id.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.

After submitting his petition to reopen, the Veteran was afforded a VA examination in December 2010.  A VA examination was not required as new and material evidence has not been submitted to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  However, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The December 2010 VA examination report is adequate for deciding this claim.  Specifically, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran, and provided a clear explanation for the opinion stated which is consistent with the evidence of record.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that 'examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion' even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion') (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no significant inconsistencies or ambiguities in the examination report.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Analysis

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for tinnitus.  Although the RO has reopened this claim in the January 2011 rating decision on appeal, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons, the Board finds that reopening is not warranted. 

Service connection for tinnitus was initially denied in a November 2007 rating decision.  The Veteran was notified of this decision and his appellate rights in a November 2007 letter in accordance with 38 C.F.R. § 19.25 (2013).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the November 2007 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  

Consequently, because the Veteran did not appeal the November 2007 rating decision, and because new and material evidence has not been received within one year of the date of its mailing, the November 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for tinnitus was denied in the November 2007 rating decision for lack of evidence of a link between the Veteran's tinnitus and any in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (laying out the three elements necessary to establish service connection).  

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1166-67; see 38 C.F.R. § 3.303(a).  

In the November 2007 rating decision, in-service noise exposure and/or acoustic trauma and the presence of tinnitus had already been established.  Specifically, tinnitus was shown by the medical evidence as early as February 2003.  See VA treatment record, dated February 10, 2003.  The Veteran described in-service noise exposure, to include an incident when he was exposed to firing from a 9-inch gun.  He stated that as a result of the firing, he was lifted off the ground and had ear pain and ringing.  He further stated that he had a constant, loud ringing in both ears since 1966.  See VA examination report, dated August 27, 2003; VA treatment record, dated November 8, 2007; and Transcript of personal hearing, dated December 10, 2003.  

The claim was denied in November 2007 because there was "no link shown" between the Veteran's current tinnitus and the Veteran's military service.  While additional evidence has been associated with the file since the November 2007 rating decision, the evidence is either is duplicative of the evidence of record at the time of the November 2007 rating decision, and/or not material to the claim as it or does not relate to the unestablished fact of whether the Veteran's tinnitus is related to his military service.  See 38 C.F.R. § 3.156(a).  

Specifically, since the November 2007 rating decision was issued, the Veteran submitted private treatment records and lay statements from friends and family.  The private treatment records are new.  These records are dated in February 2010 and confirm that the Veteran has been diagnosed with tinnitus.  However, nothing in the private treatment records suggests that there is a nexus between the Veteran's tinnitus and any incident of his service.  As a current diagnosis of tinnitus had already been established at the time of the November 2007 rating decision, the private treatment records are not material because they do not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for tinnitus.  See Morton v. Principi, 3 Vet. App. 508 (1992) (holding that newly submitted medical evidence describing the claimant's current condition was not relevant to the unestablished element of a medical nexus, and thus did not constitute new and material evidence).

New VA treatment records have also been added to the file since the November 2007 decision.  Just like the private treatment records, the VA treatment records confirm the Veteran's current diagnosis of tinnitus, but they do not contain any evidence showing that that there is a nexus between the Veteran's tinnitus and any in-service disease or injury.  Therefore, the VA treatment records are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  See id.

The March 2010 lay statements from the Veteran's mother, wife, and daughter, on the other hand, do go to the unestablished fact of connecting the Veteran's tinnitus to his military service, but are redundant of evidence previously of record.  The Veteran's mother states that the Veteran had no hearing problems at all before he left for service and that he returned from service complaining about ringing in his ears and that the ringing has progressively worsened over time.  The Veteran's daughter stated that her father has had hearing problems for as long as she can remember.  The Veteran's wife stated that she noticed his hearing getting worse over the years.  Almost identical statements from the same witnesses were of record in December 2003.  See Written statements and transcript of hearing testimony, dated in December 2003.  New statements or testimony from the same source and addressing the same presented facts as the prior statements or testimony is repetitive and redundant.  Thus, the March 2010 statements are duplicative of the evidence of record at the time of the November 2007 decision and are not new.  See 38 C.F.R. § 3.156(a).

In May 2010, the Veteran submitted lay statements from two friends (G.W. and F.H.).  The first witness stated that she had known the Veteran for 15 years and that she recalled the Veteran complaining of hearing problems that he believed was related to his military service.  The second May 2010 witness statement asserts that the witness had known the Veteran for six years and that he had complained of ringing in his ears since they met.  These two statements are new.  They are from different sources than the prior lay statements and are therefore corroborative (to the extent that they confirm that the Veteran had tinnitus symptoms years after service), rather than repetitive and redundant.  However, the statements are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  The two lay witness statements establish only that the Veteran had symptoms of tinnitus many years after service (i.e., 15 and 6 years prior to May 2010, respectively).  Thus, the May 2010 lay statements are not material because they do not raise a reasonable possibility of substantiating the claim. 

The Veteran's own written statements submitted since the November 2007 decision, including in his February 2010 petition to reopen, do not constitute new evidence as they are the same as the statements he previously submitted.  More specifically, he asserted in the February 2010 statement that the ringing in his ears started when he was standing next to a 9 inch gun that was fired and that the ringing has never stopped.  In short, the Veteran submitted almost identical statements asserting the same theory of service connection prior to the November 2007 rating decision, including in his testimony at a December 2003 Board hearing, a transcript of which was in the file at the time.  Thus, the Veteran's own statements are not new and are not sufficient to reopen the claim.

Also since the November 2007 decision, duplicate copies of the Veteran's DD214 Form, an in-service audiogram dated February 7, 1966, VA treatment records dated February 10, 2003, and November 8, 2007, and other documents have been submitted to VA.  None of these documents are new evidence as they were all part of the record at the time of the November 2007 decision.  Thus, this evidence is not sufficient to reopen the claim.

Finally, the Veteran was afforded a VA examination in December 2010.  The VA examination report and opinion constitute new evidence.  The December 2010 VA examiner's opinion is corroborative of an opinion provided by a different VA examiner in conjunction with an August 2003 VA audiological examination of the Veteran.  More specifically, the December 2010 VA examiner opined that the Veteran's tinnitus is less likely as not caused by his military service.  The examiner reasoned, in pertinent part, that the Veteran's current audiological results were of an extent and configuration not typical of damage from noise exposure, and that such progression from normal after separation from service is not consistent with military noise-induced auditory damage.  The examiner concluded that the Veteran's tinnitus was most likely caused by the same etiology as his hearing loss and that it was less likely as not caused by his military service.  Thus, the December 2010 VA examiner's opinion does not raise a reasonable possibility of substantiating the claim since the examiner found against a relationship between the Veteran's tinnitus and his military service.  Consequently, the December 2010 VA examination report, although new, does not constitute material evidence.  

Accordingly, new and material evidence has not been submitted to reopen the claim of entitlement to service connection for tinnitus.  The petition to reopen is therefore denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim for service connection of tinnitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


